DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuma et al. (US 2009/0026921 A1 cited in IDS filed on 07/20/2021; hereinafter “Kuma”).
Regarding Claim 1, referring to at least Figs. 3-4 and related text, Kuma teaches an electroluminescent display panel, comprising: a plurality of pixel units (10, 20, and 30), each of the plurality of pixel units comprising a first sub-pixel (30), a second sub-pixel (20) and a third sub-pixel (10) (paragraphs 50-52), each of the sub-pixels comprising a first electrode (either 15-16, 25-26, and 35-36 or 11, 21, and 31), a light-emitting layer (12, 22, and 33) and a second electrode (either 11, 21, and 31 or 15-16, 25-26, and 35-36) stacked in sequence (paragraphs 33-36, 51-54, and 68), wherein the first sub-pixel emits a first color light (red), the first color light forms a first standing wave in the first sub-pixel (a standing wave of 30), the second sub-pixel emits a second color light (green), the second color light forms a second standing wave in the second sub-pixel (a standing wave of 20), the third sub-pixel emits a third color light (10), the third color light forms a third standing wave in the third sub-pixel (a standing wave of 10)  (paragraphs 63-65), a wavelength of the first color light is greater than a wavelength of the second color light and a wavelength of the third color light (λ3 greater than λ2 and λ1) (paragraph 65), taking a planar surface of the first electrode facing the light-emitting layer as a reference plane, the light-emitting layer of the first sub-pixel is on a first anti-node of the first standing wave (X3), the light-emitting layer of the second sub-pixel is on a second anti-node of the second standing wave (X2), and the light-emitting layer of the third sub-pixel is on a second anti-node of the third standing wave (X1) (paragraphs 65-66), and wherein the light-emitting layer is formed by a solution process (See below).
It is noted that the limitation “wherein the light-emitting layer is formed by a solution process” in claim 1 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Kuma teaches all the structure of the electroluminescent display panel including the light-emitting layer, the claimed method (“formed by a solution process”) does not distinguish from the prior art. 
Regarding Claim 2, Kuma teaches wherein a distance between the first electrode and the second electrode in the first sub-pixel is N1 times of a period of the first standing wave (L3=N1 x a period of the standing wave of 30), a distance between the first electrode and the second electrode in the second sub-pixel is N2 times of a period of the second standing wave (L2=N2 x a period of the standing wave of 20), a distance between the first electrode and the second electrode in the third sub-pixel is N3 times of a period of the third standing wave (L1=N3 x a period of the standing wave of 10), N1<N2 and N1<N3, where N1 (1), N2 (2) and N3 (2) are positive integers (figs. 3-4).
Regarding Claim 3, Kuma teaches wherein the first electrode is on a light exiting side of the light-emitting layer (15-16, 25-26, and 35-36) (paragraphs 34-35 and 52).
Regarding Claim 4, Kuma teaches wherein the first electrode is a transparent electrode layer or a transflective electrode layer, and the second electrode is a reflective electrode layer (11, 21, and 31) (paragraphs 34-35 and 52).
Regarding Claim 5, Kuma teaches wherein each of the sub-pixels further comprises a hole injecting layer and a hole transporting layer stacked in sequence between the first electrode and the light-emitting layer (paragraphs 34-35, 52, and 120-122).
Regarding Claim 10, Kuma teaches wherein each of the sub-pixels further comprises an electron injecting layer and an electron transporting layer stacked in sequence between the second electrode and the light-emitting layer (paragraphs 34-35, 52, and 120-122).
Regarding Claim 11, Kuma teaches wherein the electron injecting layer in each of the sub-pixels has an equal thickness, and the electron transporting layer in each of the sub-pixels has an equal thickness (paragraph 61).
Regarding Claim 12, Kuma teaches wherein the electroluminescent display panel is an organic light-emitting diode display panel (paragraph 50).
Regarding Claim 13, referring to at least Figs. 3-4 and related text, Kuma teaches a manufacturing method of an electroluminescent display panel, comprising: forming a plurality of pixel units (10, 20, and 30) on a base substrate (100), forming each of the plurality of pixel units comprising forming a first sub-pixel (30), a second sub-pixel (20) and a third sub-pixel (10) (paragraphs 50-52 and 70-71), forming each of the sub-pixels comprising forming a first electrode (either 15-16, 25-26, and 35-36 or 11, 21, and 31), a light-emitting layer (12, 22, and 33) and a second electrode (either 11, 21, and 31 or 15-16, 25-26, and 35-36) in a direction perpendicular to the base substrate (paragraphs 33-36, 51-54, and 68), wherein the first sub-pixel emits a first color light (red), the first color light forms a first standing wave in the first sub-pixel (a standing wave of 30), the second sub-pixel emits a second color light (green), the second color light forms a second standing wave in the second sub-pixel (a standing wave of 20), the third sub-pixel emits a third color light (blue), the third color light forms a third standing wave in the third sub-pixel (a standing wave of 10) (paragraphs 63-65), a wavelength of the first color light is greater than a wavelength of the second color light and a wavelength of the third color light (λ3 greater than λ2 and λ1) (paragraph 65), taking a planar surface of the first electrode facing the light-emitting layer as a reference plane, the light-emitting layer of the first sub-pixel is on a first anti-node of the first standing wave (X3), the light-emitting layer of the second sub-pixel is on a second anti-node of the second standing wave (X2), and the light-emitting layer of the third sub-pixel is on a second anti-node of the third standing wave (X1) (paragraphs 65-66), wherein forming each of the sub-pixels comprises: forming the light-emitting layer by a solution process (Kuma teaches the light-emitting layer being patterned in Fig. 3.  Kuma further teaches “patterning to a desired shape by photolithography” for the organic EL color light-emitting device in paragraph 158.  It is noted that “photolithography”, which utilizes a photoresist solution for its patterning process, is considered as claimed “a solution process”).
Regarding Claim 15, Kuma teaches wherein forming each of the sub-pixels further comprises: forming at least one selected from the group consisting of a hole transporting layer and a hole injecting layer between the first electrode and the light-emitting layer by a solution process (paragraphs 34-35, 52, 120-122, and 158).
Regarding Claim 16, Kuma teaches a display device, comprising: the electroluminescent display panel according to claim 1 (paragraph 2).
Regarding Claim 17, Kuma teaches wherein a distance between the first electrode and the second electrode in the first sub-pixel is N1 times of a period of the first standing wave (L3=N1 x a period of the standing wave of 30), a distance between the first electrode and the second electrode in the second sub-pixel is N2 times of a period of the second standing wave (L2=N2 x a period of the standing wave of 20), a distance between the first electrode and the second electrode in the third sub-pixel is N3 times of a period of the third standing wave (L1=N3 x a period of the standing wave of 10), N1<N2 and N1<N3, where N1 (1), N2 (2) and N3 (2) are positive integers (figs. 3-4).
Regarding Claim 18, Kuma teaches Kuma teaches wherein the first electrode is on a light exiting side of the light-emitting layer (15-16, 25-26, and 35-36) (paragraphs 34-35 and 52).
Regarding Claim 19, Kuma teaches wherein the first electrode is a transparent electrode layer or a transflective electrode layer, and the second electrode is a reflective electrode layer (11, 21, and 31) (paragraphs 34-35 and 52).
Regarding Claim 20, Kuma teaches wherein each of the sub-pixels further comprises a hole injecting layer and a hole transporting layer stacked in sequence between the first electrode and the light-emitting layer (paragraphs 34-35, 52, and 120-122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma.
Regarding Claim 6, teaching of Kuma has been discussed above including that the first sub-pixel is a red sub-pixel (30) (paragraph 54), the hole injecting layer and the hole transporting layer (paragraphs 52 and 120).  While Kuma does not explicitly disclose the thicknesses of the hole injecting layer and the hole transporting layer in numerical values as claimed, it would have been obvious to one of ordinary skill in the art to adjust the thicknesses of the hole injecting layer and the hole transporting layer as a routine skill in the art to obtain the desired thickness: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 7, Kuma teaches wherein the second sub-pixel is a green sub-pixel (20), and the third sub-pixel is a blue sub-pixel (10).
Regarding Claims 8-9, Kuma teaches hole injecting layer and hole transporting layer in both the green sub-pixel and the blue sub-pixel (paragraphs 34-35, 52-54, and 120).  Furthermore, see the rejection of claim 6 as discussed above regarding thickness ranges for the hole injecting layer and the hole transporting layer for the green sub-pixel and the blue sub-pixel, which is similarly applied for rejecting claims 8-9.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 13 have been considered but are moot in view of new grounds of rejection as set forth above in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829